
	

114 HR 112 IH: To amend title 31, United States Code, to restore the 10 year statute of limitations applicable to collection of debt by administrative offset, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to restore the 10 year statute of limitations applicable to
			 collection of debt by administrative offset, and for other purposes.
	
	
		1.Restoration of statute of limitations
			(a)In generalSection 3716(e) of title 31, United States Code, is amended to read as follows:
				
					(e)This section does not apply—
						(1)to a claim under this subchapter that has been outstanding for more than 10 years; or
						(2)when a statute explicitly prohibits using administrative offset or setoff to collect the claim or
			 type of claim involved..
			(b)RetroactivityIn the administration of section 3716(e) of title 31, United States Code, as amended by subsection
			 (a), the following provisions of law shall be treated as if they had never
			 been enacted:
				(1)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234; 122 Stat.
			 1483), repealed as duplicative enactment by section 4 of Public Law
			 110–246 (7 U.S.C. 8701 note).
				(2)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2245).
				2.Limitation on use of FundsThe Commissioner of Social Security shall not use any funds to seek an administrative offset
			 pursuant to section 3716 of title 31, United States Code, for collection
			 of a debt or claim arising out of a benefit payment under title II of the
			 Social Security Act (42 U.S.C. 401 et seq.)—
			(1)from a child (as defined in section 216(e) of the Social Security Act (42 U.S.C. 416(e))) of the
			 beneficiary, when such child is without fault;
			(2)from an individual who had not attained the age of 18 years on the date such debt or claim arose;
			 or
			(3)where such debt or claim has been outstanding for more than 10 years.
			
